This proceeding in error, in the form of a transcript and petition in error, was filed in this court on March 21, 1914, and the case was regularly set for submission on December 13, 1915. The plaintiff in error has failed to serve or file a brief as required by rule 7 of this court (38 Okla. vi, 137 Pac. ix), and failed to appear on the day set for submission, although the defendant in error appeared by counsel and moved the court to affirm the judgment of the lower court. *Page 331 
The transcript of the record shows that the plaintiff in error gave a supersedeas bond staying the execution of the judgment pending the appeal. On the authority of Merchants'  Planters' Ins. Co. v. Crane, 31 Okla. 713, 123 P. 1126;McKain v. J. I. Case Th. M. Co., 35 Okla. 164, 128 P. 895;Berry v. Woodward, 38 Okla. 468, 133 P. 1127; Moore v. Adams,40 Okla. 100, 136 P. 410; Magee v. Litchfield, 50 Okla. 360,151 P. 575  — we affirm the judgment of the lower court.
By the Court: It is so ordered.